


HEARTLAND FINANCIAL USA, INC.
2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), is entered into as of the
Grant Date (as defined in Section 2(b) below), by and between the Participant
(defined below) and Heartland Financial USA, Inc., a Delaware corporation (the
“Company”);
WITNESSETH THAT:
WHEREAS, the Company maintains the Heartland Financial USA, Inc. 2005 Long‑Term
Incentive Plan, as amended (the “Plan”) and the Participant has been selected by
the committee administering the Plan (the “Committee”) to receive a restricted
stock unit award under the Plan;
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
Section 1.Award. In accordance with the Plan, the Company hereby grants to the
Participant this award (“Award”) of restricted stock units (each, an “RSU”),
where each RSU represents the right to receive one share of Stock in the future,
subject to the terms and conditions of the Plan and this Agreement. This Award
is in all respects limited and conditioned as provided herein.


Section 2.Terms of Award.  The following words and phrases relating to this
Award have the following meanings:


(a)The “Participant” is [____________].
(b)The “Grant Date” is January 17, 2012.
(c)The number of “RSUs” awarded is [_____________].


Except for capitalized words and phrases defined herein, capitalized words or
phrases in this Agreement (other than words and phrases found in headings) have
the meanings ascribed to them under the Plan.
Section 3.Restricted Period; Vesting; and Forfeiture. This Agreement evidences
the Company's grant to the Participant as of the Grant Date, on the terms and
conditions described in this Agreement and in the Plan, a number of RSUs, each
of which represents the right of the Participant to receive a share of Stock
free of restrictions once the Restricted Period ends.


(a)Subject to the limitations of this Agreement, the “Restricted Period” for
each installment of such RSUs (“Installment”) shall begin on the Grant Date and
end as described in the following schedule (but only if the Participant's Date
of Termination (as defined Section 8(a)) does not occur prior to the end of the
Restricted Period):


INSTALLMENT
RESTRICTED PERIOD WILL END AND THE RSUs BECOME VESTED ON:
1/3 of RSUs
3rd anniversary of Grant Date
1/3 of RSUs
4th anniversary of Grant Date
1/3 of RSUs
5th anniversary of Grant Date





--------------------------------------------------------------------------------






(b)Notwithstanding the foregoing provisions of this Section 3, the Restricted
Period for the RSUs shall cease immediately, and the RSUs shall become
immediately and fully vested, upon:


(i)the date of a Change in Control; provided, however that such Change in
Control constitutes a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company, each as described in 26 C.F.R. 1.409A-3(i)(5);


(ii)the date of the Participant's death; or


(iii)the date of the Participant's Disability (as defined in Section 8(b)).
  
(c)Upon Participant's Date of Termination which occurs due to Retirement (as
defined in Section 8(c)) prior to the end of the Restricted Period, the
Participant shall remain eligible to become vested in the RSUs as if the
Participant has remained continually employed through such period.


(d)In the event of the Participant's Date of Termination for any reason other
than upon a Change in Control or Retirement, or due to the Participant's death
or Disability, prior to the end of the Restricted Period, the Participant shall
forfeit all rights, title and interest in and to the RSUs still subject to a
Restricted Period as of the Participant's Date of Termination.


Section 4.Settlement of Units.  Delivery of shares of Stock or other amounts in
connection with this Award shall be subject to the following:


(a)Delivery of Stock. The Company shall deliver to the Participant one share of
Stock free and clear of any restrictions in settlement of each of the earned,
vested and settlement-eligible RSUs within 30 days following the end of the
Restricted Period.


(b)Compliance with Applicable Laws.  Notwithstanding any other provision of this
Agreement or the Plan, the Company shall have no obligation to deliver any
shares of Stock or make any other distribution of benefits in connection with
this Award unless such delivery or distribution complies with all applicable
laws and the applicable requirements of any securities exchange or similar
entity.


(c)Certificates.  To the extent that this Agreement or the Plan provides for the
issuance of shares of Stock, the issuance may be affected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable
requirements of any securities exchange or similar entity.


Section 5.Withholding.  All deliveries of shares of Stock pursuant to this Award
shall be subject to withholding of all applicable taxes. The Company shall have
the right to require the Participant (or if applicable, permitted assigns, heirs
or Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery of any shares of Stock in
connection with this Award.  At the election of the Participant, subject to any
rules and limitations as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Stock that the
Participant already owns, or to which the Participant is otherwise entitled
under the Plan.


Section 6.Non-Transferability of Award. Except as otherwise provided in the
Plan, the Participant shall not sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or otherwise dispose of any RSUs during the Restricted
Period.






--------------------------------------------------------------------------------




Section 7.No Rights as Shareholder. The Participant shall not be a shareholder
of record with respect to the RSUs and shall have no dividend or voting rights
with respect to the RSUs during the Restricted Period.


Section 8.Definitions. For purposes of this Agreement, words and phrases shall
be defined as follows:


(a)“Date of Termination” means the first day occurring on or after the Grant
Date on which the Participant is not employed by the Company or any Subsidiary,
regardless of the reason for the termination of employment, provided that the
Participant's employment shall not be considered terminated by reason of a
transfer of the Participant between the Company and a Subsidiary or between two
Subsidiaries, and further provided that the Participant's employment shall not
be considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant's employer.  If, as a result
of a sale of a Subsidiary or other transaction, the Participant's employer
ceases to be a Subsidiary (and the Participant's employer is or becomes an
entity that is separate from the Company), and the Participant is not, at the
end of the 30-day period following the transaction, employed by the Company or
an entity that is then a Subsidiary, then the occurrence of such transaction
shall be treated as the Participant's Date of Termination.


(b)“Disability” means (i) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) the Participant is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.


(c)“Retirement” means (i) the voluntary termination of the Participant's
employment by the Participant on or after the date the Participant reaches the
age of 62 and has at least 5 years of service with the Company or a Subsidiary
or (ii) the Participant's “retirement” pursuant to the provisions of any defined
benefit retirement plan sponsored by the Company or a Subsidiary that is then
applicable to the Participant.


Section 9.Heirs and Successors.  This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company's assets or business. If any
rights of the Participant or benefits distributable to the Participant under
this Agreement have not been settled or distributed, respectively, at the time
of the Participant's death, such rights shall be settled and payable to the
Designated Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
as the Committee may require. The Participant's designation of beneficiary may
be amended or revoked from time to time by the Participant in accordance with
the procedures established by the Committee. If a Participant fails to designate
a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been payable to the Participant shall be
payable to the legal representative of the estate of the Participant. If a
Participant designates a beneficiary and the Designated Beneficiary survives the
Participant but dies before the settlement of the Designated Beneficiary's
rights under this Agreement, then any rights that would have been payable to the
Designated Beneficiary shall be payable to the legal representative of the
estate of the Designated Beneficiary.




--------------------------------------------------------------------------------






Section 10.Administration.  The authority to manage and control the operation
and administration of this Agreement and the Plan is vested in the Committee,
and the Committee has all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement or the Plan by the
Committee and any decision made by it with respect to this Agreement or the Plan
shall be final and binding on all persons.


Section 11.Plan Governs. Notwithstanding anything in this Agreement to the
contrary, this Agreement is subject to the terms of the Plan, copies of which
may be obtained by the Participant from the office of the Secretary of the
Company. This Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.
Any interpretation of the Plan or this Agreement by the Committee and any
decision made by it with respect to the Plan or this Agreement are final and
binding on all persons. Notwithstanding anything in this Agreement to the
contrary, in the event of any discrepancies between the corporate records of the
Company and this Agreement, the corporate records of the Company shall control.


Section 12.Not an Employment Contract. This Award shall not confer on the
Participant any rights with respect to continuance of employment or other
service with the Company or any Subsidiary, nor shall it interfere in any way
with any right the Company or any Subsidiary may otherwise have to terminate or
modify the terms of such Participant's employment or other service at any time.


Section 13.Interpretation. This Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Company from time to time.
Any interpretation of the Agreement by the Company and any decision made by it
with respect to the Agreement are final and binding on all persons.
Notwithstanding anything in the Agreement to the contrary, in the event of any
discrepancies between the corporate records and the Agreement, the corporate
records shall control.


Section 14.Amendment.  This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended in writing by the
Participant and the Company without the consent of any other person.


Section 15.Governing Law. This Agreement, the Plan, and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws, except as superseded by applicable federal law.


Section 16.Validity. If any provision of this Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been included herein.


Section 17.Section 409A Amendment. This Award is intended to comply with Code
Section 409A and this Award shall be administered and interpreted in accordance
with such intent. The Committee reserves the right (including the right to
delegate such right) to unilaterally amend this Agreement without the consent of
the Participant in order to maintain compliance with Code Section 409A; and the
Participant's receipt of this Award constitutes the Participant's
acknowledgement of and consent to such rights of the Committee.


Section 18.Clawback. This Award and any amount or benefit received hereunder
shall be subject to potential cancellation, recoupment, rescission, payback or
other action in accordance with the terms of any applicable Company or
Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in




--------------------------------------------------------------------------------




effect from time to time. The Participant's receipt of this Award constitutes
the Participant's acknowledgment of and consent to the Company's or a
Subsidiary's application, implementation and enforcement of (i) the Policy or
any similar policy established by the Company or a Subsidiary that may apply to
the Participant and (ii) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, as well as the
Participant's express agreement that the Company or a Subsidiary may take such
actions as may be necessary to effectuate the Policy, any similar policy or
applicable law without further consideration or action.


(signature page follows)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Grant Date, and the Participant
acknowledges understanding and acceptance of, and agrees to, the terms and
conditions of this Agreement.
    
 
HEARTLAND FINANCIAL USA, INC.


By:
 
 
 
Its:
 
 
 
 
PARTICIPANT


 
 
 
 
 
 
Date:
 



                                                        






